Title: George Nicolson to Virginia Delegates, [ca. 28 May] 1781
From: Nicolson, George
To: Virginia Delegates



[ca. 28 May 1781]


repairing 2000 Stand of Arms and fitting on Bayonets
@ 9/–
£ 900.


400 Bayonets purchased for the above
7/6
150.


80 Chests for the Arms
7/6
30.


in part payment for the Waggonage to be advanced here

120.


Specie or the Value in Currency

£ 1200.


Gentlemen
Above you have an estimate of money wanted for the immediate purpose of defraying the repairs of the Arms lent the State of Virginia by the Continent, and for which 800 Stand will be retaind and Sold by the Gunsmiths agreeable to contract, unless a Sum adequate to their demand can be raised to pay them, whereby our State will be deprived of that number of Arms in so critical a juncture.

At present the confused situation of our Country prevents any funds being thrown into my hands, in so short a time as will pay for the articles contain’d in the estimate. I therefore most earnestly request you would represent the situation of matters to the Honbl the Congress and endeavour to obtain from them the whole or such part of the £1200. which they can possibly assist us with.
I have the Honour to be Gentle. Your mo: ob. Servt
Geo: Nicolson for
David Ross C. A for S. of V.
Requested to be advanced on Account of the State of Virginia which is to be accountable.


Philada. 30 May 1780
Jos: Jones
J. Madison Junr.
Theok. Bland

